Fourth Court of Appeals
                                   San Antonio, Texas
                                       December 10, 2018

                                       No. 04-18-00709-CR

                                        Kayro MORENO,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 406th Judicial District Court, Webb County, Texas
                             Trial Court No. 2015CRS001128D4
                         Honorable Oscar J. Hale, Jr., Judge Presiding


                                         ORDER
        The reporter’s record was originally due to be filed in this appeal on October 29, 2018.
On November 1, 2018, this court notified the court reporter responsible for preparing the record,
Mr. David Laurel, that the reporter’s record was late. Mr. Laurel was directed to file a
notification of late record if he had not received payment or to file the reporter’s record no later
than December 3, 2018. The reporter’s record was not filed by the extended deadline.

        It is therefore ORDERED that Mr. Laurel file the reporter’s record in this court no later
than January 2, 2019. If the record is not received by such date, an order may be issued directing
Mr. Laurel to appear before this court in person and show cause why he should not be held in
contempt for failing to file the record. The clerk of this court shall cause a copy of this order to
be served on Mr. Laurel by certified mail, return receipt requested, or give other personal notice
of this order with proof of delivery. Because “[t]he trial and appellate courts are jointly
responsible for ensuring that the appellate record is timely filed,” TEX. R. APP. P. 35.3(c), the
clerk of the court is directed to serve a copy of this order on the Honorable Oscar H. Hale, Jr.,
Judge of the 406th Judicial District Court.


                                                      _________________________________
                                                      Sandee Bryan Marion, Chief Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of December, 2018.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court